DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 4/25/22.  Claims 9-16 have been cancelled.  Claims 17-20 have been added.  Claims 1-8, 17-20 are pending.  Claims 1 and 8 have been amended.  Claims 1-8, 17-20 are examined herein.  
Applicant’s amendments have rendered the claim objection and the 112 rejections of the last Office Action moot, therefore hereby withdrawn.  
Applicant’s arguments regarding the 102 rejection has been fully considered but found not persuasive.  The rejection is maintained for reasons of record and modified due to the claim amendments.
The following new claim objection will now apply.
	
Claim Objections
Claim 7 is objected to because of the following informalities: There is an unnecessary comma after “Neisseria spp.,”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-7 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of copending Application No. 17/363,682.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of disinfecting Candida auris by treating a surface with protocatechuic acid.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1 and 7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,498,413; claims 1-11 of U.S. Patent No. 9,925,152; claims 1-16 of U.S. Patent No. 10,004,706; claims 1-14 of U.S. Patent No. 10,016,380; claims 19-22 of U.S. Patent No. 10,143,670; claims 1-12 of U.S. Patent No. 10,265,285; claims 1-21 of U.S. Patent No. 10,292,946; claims 1-27 of U.S. Patent No. 10,398,664; claims 11-20 of U.S. Patent No. 10,426,747; claims 1-12 of U.S. Patent No. 10,772,860; and claims 14-16 of U.S. Patent No. 11,103,471.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of disinfecting the claimed microbial persister cells, such as P. aeruginosa, by contacting the cell with protocatechuic acid.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Patent Application 2017/0216233 A1, of record).
Johnson teaches antimicrobial compositions and methods of sanitizing or sterilizing solid surfaces, porous or semi-porous or cloth like surfaces, such as materials or cloth or bandages (abstract and paragraphs 0001-0003).  The surfaces can be in the health care setting, sports setting, or even food preparation settings or any setting where sterile surfaces are required.  Some examples include operating tables, benches, equipment, patient beds, surgical equipment, wound dressings, bedding, vascular implants, bandages (paragraphs 0117-0119).
In a preferred embodiment, a solution of 30% protocatechuic acid (PCA) in 70% isopropyl alcohol was sprayed on a surface to kill methicillin resistant Staphylococcus aureus and Pseudomonas aeruginosa (paragraph 0034).  PCA crystals are taught (paragraphs 0036, 0124).  Essential oils can be used to enhance the absorption of the PCA into the skin (paragraphs 0040, 0119).  The composition can be delivered via a wipe, cream, foam, spray, powder, liquid, and the like (paragraph 0094).  Bathroom fixtures and light switches, medical devices, patient care items, and the like are identified as various high-touch surfaces in need for antimicrobial compositions that reduce microbial contamination (paragraph 0012).  
Finally, Johnson teaches that among the 12 serious antibiotic-resistant threats identified in the CDC report, which includes multi-drug resistant Pseudomonas aeruginosa, methicillin-resistant Staphylococcus aureus (MRSA) is the most frequently identified antimicrobial drug-resistant pathogen in U.S. hospitals.  MRSA was one of the first pathogens to develop resistance.  Additionally, half of a Staphylococcus aureus infections in the U.S. are resistant to penicillin, methicillin, tetracycline, and erythromycin.  Additionally, community-acquired MRSA has now emerged as an epidemic that is responsible for rapidly progressive, fatal diseases (paragraph 0006).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627